 


109 HR 2995 IH: Weather Modification Research and Technology Transfer Authorization Act of 2005
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2995 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To establish the Weather Modification Operations and Research Board, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Weather Modification Research and Technology Transfer Authorization Act of 2005. 
2.PurposeIt is the purpose of this Act to develop and implement a comprehensive and coordinated national weather modification policy and a national cooperative Federal and State program of weather modification research and development. 
3.DefinitionsIn this Act: 
(1)BoardThe term Board means the Weather Modification Advisory and Research Board. 
(2)Executive DirectorThe term Executive Director means the Executive Director of the Weather Modification Advisory and Research Board. 
(3)Research and developmentThe term research and development means theoretical analysis, exploration, experimentation, and the extension of investigative findings and theories of scientific or technical nature into practical application for experimental and demonstration purposes, including the experimental production and testing of models, devices, equipment, materials, and processes. 
(4)Weather modificationThe term weather modification means changing or controlling, or attempting to change or control, by artificial methods the natural development of atmospheric cloud forms or precipitation forms which occur in the troposphere. 
4.Weather Modification Advisory and Research Board established 
(a)In generalThere is established in the Department of Commerce the Weather Modification Advisory and Research Board. 
(b)Membership 
(1)In generalThe Board shall consist of 11 members appointed by the Secretary of Commerce, of whom— 
(A)at least 1 shall be a representative of the American Meteorological Society; 
(B)at least 1 shall be a representative of the American Society of Civil Engineers; 
(C)at least 1 shall be a representative of the National Academy of Sciences; 
(D)at least 1 shall be a representative of the National Center for Atmospheric Research of the National Science Foundation; 
(E)at least 2 shall be representatives of the National Oceanic and Atmospheric Administration of the Department of Commerce; 
(F)at least 1 shall be a representative of institutions of higher education or research institutes; and 
(G)at least 1 shall be a representative of a State that is currently supporting operational weather modification projects. 
(2)TenureA member of the Board serves at the pleasure of the Secretary of Commerce. 
(3)VacanciesAny vacancy on the Board shall be filled in the same manner as the original appointment. 
(b)Advisory committeesThe Board may establish advisory committees to advise the Board and to make recommendations to the Board concerning legislation, policies, administration, research, and other matters. 
(c)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold its first meeting. 
(d)MeetingsThe Board shall meet at the call of the Chair. 
(e)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings. 
(f)Chair and Vice ChairThe Board shall select a Chair and Vice Chair from among its members. 
5.Duties of the Board 
(a)Promotion of research and developmentIn order to assist in expanding the theoretical and practical knowledge of weather modification, the Board shall promote and fund research and development, studies, and investigations with respect to— 
(1)improved forecast and decisionmaking technologies for weather modification operations, including tailored computer workstations and software and new observation systems with remote sensors; and 
(2)assessments and evaluations of the efficacy of weather modification, both purposeful (including cloud-seeding operations) and inadvertent (including downwind effects and anthropogenic effects). 
(b)Financial assistanceUnless the use of the money is restricted or subject to any limitations provided by law, the Board shall use amounts in the Weather Modification Research and Development Fund— 
(1)to pay its expenses in the administration of this Act; and 
(2)to provide for research and development with respect to weather modifications by grants to, or contracts or cooperative arrangements with, public or private agencies. 
(c)ReportThe Board shall submit to the Secretary of Commerce biennially a report on its findings and research results. 
6.Powers of the Board 
(a)Studies, investigations, and hearingsThe Board may make any studies or investigations, obtain any information, and hold any hearings necessary or proper to administer or enforce this Act or any rules or orders issued under this Act. 
(b)PersonnelThe Board may employ, as provided for in appropriations Acts, an Executive Director and other support staff necessary to perform duties and functions under this Act. 
(c)Cooperation with other agenciesThe Board may cooperate with public or private agencies to promote the purposes of this Act. 
(d)Cooperative agreementsThe Board may enter into cooperative agreements with the head of any department or agency of the United States, an appropriate official of any State or political subdivision of a State, or an appropriate official of any private or public agency or organization for conducting weather modification activities or cloud-seeding operations. 
(e)Conduct and contracts for research and developmentThe Executive Director, with the approval of the Board, may conduct and may contract for research and development activities relating to the purpose described in section 2. 
7.Cooperation with the Weather Modification Operations and Research BoardThe heads of the departments and agencies of the United States and the heads of any other public or private agencies and institutions that receive research funds from the United States shall, to the extent possible, give full support and cooperation to the Board and to initiate independent research and development programs that address weather modifications. 
8.Funding 
(a)In generalThere is established within the Treasury of the United States the Weather Modification Research and Development Fund, which shall consist of amounts appropriated pursuant to subsection (b) or received by the Board under subsection (c). 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Board for the purposes of carrying out this Act $10,000,000 for each of fiscal years 2006 through 2015. Any sums appropriated under this subsection shall remain available, without fiscal year limitation, until expended. 
(c)GiftsThe Board may accept, use, and dispose of gifts or donations of services or property. 
 
